Case 2:21-cv-00711-TAD-KK Document 7 Filed 09/21/21 Page 1 of 1 PageID #: 42




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

JOSE MANUEL ALBA URENA                          :          CIVIL ACTION NO. 21-cv-00711

VERSUS                                          :          JUDGE TERRY A. DOUGHTY

FEDERAL BUREAU OF PRISONS,                      :          MAG. JUDGE KATHLEEN KAY
ET AL

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 6] having been

considered, no objection having been filed, and finding that same is supported by the law and the

record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the instant petition be DENIED

and DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative remedies.

       MONROE, LOUISIANA, this 21st day of September 2021.


                                                    ___________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
